ACCEPTED
                                                                                03-15-00534-CV
                                                                                        8013733
                                                                     THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                          11/30/2015 2:17:34 PM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK
                     No. 03-15-00534-CV

                                                              FILED IN
                   In The Court Of Appeals             3rd COURT OF APPEALS
                                                            AUSTIN, TEXAS
                 For the Third Judicial District       11/30/2015 2:17:34 PM
                         Austin, Texas                     JEFFREY D. KYLE
                                                                Clerk

             FITNESS INTERNATIONAL, LLC
                 Appellant & Cross-Appellee,
                               v.
GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS OF
  THE STATE OF TEXAS, AND KEN PAXTON, ATTORNEY
         GENERAL OF THE STATE OF TEXAS
                 Appellees & Cross-Appellants.

ON APPEAL FROM THE 200th DISTRICT COURT, TRAVIS COUNTY, TEXAS
          TRIAL COURT CAUSE NO. D-1-GN-14-003869

      APPELLANT’S FIRST UNOPPOSED MOTION
    TO EXTEND TIME TO FILE APPELLANT’S BRIEF

                                    RYAN LAW FIRM, LLP
                                    Doug Sigel
                                    Texas Bar No. 18347650
                                    Amy Wills
                                    Texas Bar No. 24093379
                                    100 Congress Avenue, Suite 950
                                    Austin, Texas 78701
                                    Telephone: (512) 459-6600
                                    Facsimile: (512) 459-6601
                                    Counsel for Fitness International, LLC
TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Tex. R. App. P. 10.1 and 38.6(d), the Appellant, Fitness

International, LLC, files this First Unopposed Motion to Extend Time to File

Appellant’s Brief.

      The Appellant’s Brief is currently due on December 16, 2015. Counsel for

Appellant requests a 30-day extension of time to file its Appellant’s Brief, making

the brief due on January 15, 2016. This is the first request for extension of time to

file the Appellant’s Brief.

      Counsel for Appellant relies on the following reasons, in addition to the

routine matters that counsel must attend to in daily practice, to explain the need for

the requested extension:

      • The undersigned counsel for Dish Network, L.L.C., is preparing for a

hearing and a trial in the case, styled Dish Network, L.L.C., v. Glenn Hegar,

Comptroller of Public Accounts of the State of Texas, and Ken Paxton, Attorney

General of The State of Texas; Cause No. D-1-GN-15-000344; in the 201st Judicial

District Court of Travis County, Texas. The hearing is scheduled to be held on

December 3, 2015, and the trial is scheduled to be held on December 7, 2015.

      • The undersigned counsel is preparing an Appellants’ Reply Brief in Duke

Realty Limited Partnership and Huffmeister Development v. Harris County




APPELLANT’S FIRST UNOPPOSED MOTION
TO EXTEND TIME TO FILE APPELLANT’S BRIEF                                       PAGE 2
Appraisal District, No. 14-15-00543-CV, in the Fourteenth Court of Appeals, which

is due to be filed on December 7, 2015.

      • The undersigned counsel is preparing for oral argument in Hallmark

Marketing Company, LLC v. Glenn Hegar, Comptroller of Public Accounts of the

State of Texas, and Ken Paxton, Attorney General of the State of Texas, Case No.

14-1075, in the Supreme Court of Texas, scheduled to be held on December 9, 2015.

      • The undersigned counsel for Owens Corning, is preparing for a hearing in

the case, styled Owens Corning v. Glenn Hegar, Comptroller of Public Accounts of

the State of Texas, and Ken Paxton, Attorney General of The State of Texas; Cause

No. D-1-GN-15-001998; in the 53rd Judicial District Court of Travis County, Texas,

scheduled to be held on December 10, 2015.

      Counsel for Appellant seeks this extension of time to be able to prepare a

cogent and succinct brief to aid this Court in its analysis of the issues presented.

Given the other time commitments imposed on counsel, it will not be possible to

prepare the Appellant’s Brief by December 16, 2015. This request is not sought for

delay but so that justice may be done.

      The undersigned has conferred with Jack Hohengarten, counsel for the

Appellees, and he has indicated that he does not oppose this motion.




APPELLANT’S FIRST UNOPPOSED MOTION
TO EXTEND TIME TO FILE APPELLANT’S BRIEF                                     PAGE 3
      All facts recited in this motion are within the personal knowledge of the

counsel signing this motion; therefore no verification is necessary under Texas Rule

of Appellate Procedure 10.2.

                             PRAYER FOR RELIEF

      For the reasons set forth above, Appellant requests that this Court grant this

First Unopposed Motion to Extend Time to File Appellant’s Brief and extend the

deadline for filing the Appellant’s Brief up to and including January 15, 2016.

Appellant requests all other relief to which they may be entitled.

                                       Respectfully submitted,
                                       RYAN LAW FIRM, LLP

                                       /s/ Doug Sigel
                                       Doug Sigel
                                       Texas Bar No. 18347650
                                       100 Congress Avenue, Suite 950
                                       Austin, Texas 78701
                                       Telephone: (512) 459-6600
                                       Facsimile: (512) 459-6601
                                       Doug.Sigel@ryanlawllp.com

                                       Attorney For Appellant
                                       Fitness International, LLC

                      CERTIFICATE OF CONFERENCE

     Pursuant to Tex. R. App. P. 10.1(5), I certify that the undersigned conferred
with opposing counsel, Jack Hohengarten, on November 23, 2015, and Mr.
Hohengarten is not opposed to this motion.

                                       /s/ Doug Sigel
                                       Doug Sigel
APPELLANT’S FIRST UNOPPOSED MOTION
TO EXTEND TIME TO FILE APPELLANT’S BRIEF                                     PAGE 4
                         CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing Appellant’s First Unopposed Motion to
Extend Time to File Appellant’s Brief was served on Appellees through counsel of
record, Jack Hohengarten, Office of the Attorney General, Tax Division, William P.
Clements Building, 300 W. 15th Street, 11th Floor, Austin, Texas 78701, by
electronic mail and electronic service on November 30, 2015.

                                       /s/ Doug Sigel
                                       Doug Sigel




APPELLANT’S FIRST UNOPPOSED MOTION
TO EXTEND TIME TO FILE APPELLANT’S BRIEF                                    PAGE 5